Citation Nr: 1643188	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  14-05 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD). 

2.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals of a cerebral vascular accident (CVA). 

3.  Entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus, to include separately compensable conditions. 

4.  Entitlement to a disability rating in excess of 10 percent for coronary artery disease (CAD), status post coronary artery bypass graft. 


REPRESENTATION

Appellant represented by:	William N. Benjamin, Jr., Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1962 through July 1968. 

This case comes before the Board of Veterans' Appeals (the Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran appeared at a Central Office hearing in June 2016 before the undersigned Veterans Law Judge in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file. 

In light of the holding in Clemons v. Shinseki, the statements of the Veteran and his representative, as well as the medical evidence of record, the Veteran's claim for service connection for PTSD has been recharacterized as noted above.  23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The Board also notes that the Veteran was awarded a temporary total rating for his CAD in a November 2013 rating decision.  This issue of a temporary total is separate from that of the increased rating.  The November 2013 was not appealed and the issue of the temporary total is not before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus, to include separately compensable conditions and entitlement to a disability rating in excess of 10 percent for coronary artery disease, status post coronary artery bypass graft are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  During the June 2016 hearing, prior to the promulgation of a decision on the appeal, the Board received notification from the Veteran that withdrawal of the claim of entitlement to a disability rating in excess of 10 percent for service-connected residuals of a CVA was requested. 

2.  The evidence is at least in equipoise as to whether the Veteran's current diagnosis of PTSD was caused by fear of hostile military activity. 


CONCLUSION OF LAW

1.  The criteria for withdrawal of the claim of entitlement to a disability rating in excess of 10 percent for service-connected residuals of a CVA have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Resolving all doubt in the Veteran's favor, the criteria for establishing entitlement to service connection for PTSD are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

CVA Withdrawal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id. 

At his June 2016 hearing, the Veteran withdrew the claim of entitlement to a rating in excess of 10 percent for residuals of a CVA.  This withdrawal was memorialized in the transcript of the hearing associated with the Veteran's claims file.  There remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review this claim, and it is therefore dismissed.

PTSD Service Connection

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As discussed in more detail below, sufficient evidence is of record to grant the application the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD.  Thus, any errors in complying with the notice or assistance requirements with respect to those matters are moot.

Legal Criteria 

Generally, service connection may be granted for disability or injury incurred in, or aggravated by, active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2015).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2015); see also, 38 U.S.C.A. § 1154(b) (West 2014).  If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3) (2015).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).


"Fear of hostile military or terrorist activity" is defined as being where "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  See 38 C.F.R. § 3.304 (f)(3) (2015).

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).  Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran. See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

Analysis

Here, the preponderance of the evidence indicates the Veteran meets the first Hickson element.  He has a current diagnosis of PTSD that conforms to the DSM criteria.  This was established at his April 2011 VA examination. 

The second and third Hickson elements are more difficult to determine in this case.  The Veteran submitted a VA Form 21-0781 stressor statement in September 2010.  The Veteran described his stressor as an event where he witnessed a helicopter, which had taken enemy fire, crash.  He witnessed wounded and dead soldiers.  At his June 2016 hearing he described the event as making him realize his own mortality.  An October 2010 VA memorandum states that the Veteran's statement established and related to a fear of hostile military or terrorist activity, and a review of information received from the Joint Services Records Research Center (JSRRC) verified the stressor.  However, the April 2011 VA examiner noted that the Veteran's diagnosis of PTSD was the result of a specific event and not related to the fear of hostile military or terrorist activity.  The specific event the Veteran described could not be verified by JSRRC according to a September 2013 formal finding.  

The Board concludes that it was an error for the April 2011 VA examiner to note that the Veteran's PTSD was the result of a specific event and not the fear of hostile military or terrorist activity.  This is not a determination for the VA examiner to make, but instead is a legal question.  VA has specific regulations that describe what is necessary to constitute a fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f) (2015) states in pertinent part that "'fear of hostile military or terrorist activity' means that the veteran experiences, witnesses, or was confronted with an event  . . . that involves . . . a threat to the physical integrity of the veteran or others . . . and the veteran's response to the event or circumstance involve a psychological or physiological state of fear, helplessness, or horror."  

The event described the Veteran and by the VA examiner in the April 2011 report conforms to this definition of a fear of hostile military or terrorist activities.  The Veteran witnessed an event that involved a threat to other service members, the crashing of a helicopter with wounded soldiers.  That event evoked a sense of fear and helplessness in that it caused the Veteran to confront his own mortality.  So although the event was specifically described by the Veteran, it still constitutes a fear of hostile military or terrorist activity under VA regulations. 

The Board notes that the VA examiner's mischaracterization of the event as not one of fear of hostile military or terrorist activity does not impugn the rest of the examiner's report.  As noted above, this was an issue involving a legal question, which the examiner was not competent to opine.  The examiner, however, is competent to opine that the Veteran has PTSD and that his PTSD was related to the event he described.  The examination was thorough and adequate for the purposes of determining the issue of service connection.  It was also supported by the private opinion of Dr. G. T. D, who stated that the Veteran's PTSD was more likely than not related to his military experiences.  Therefore, the Board give great weight to the medical conclusions drawn in the April 2011 VA examination.

Since the Veteran's PTSD was a result of fear of hostile military or terrorist activity, the Veteran's testimony alone may establish the stressor absent clear and convincing evidence to the contrary and provided the stressor was consistent with the circumstances of the Veteran's service.  38 C.F.R. § 3.304(f) (2015)  Here, the Board finds that the Veteran is competent to testify to his own experiences.  Further, his testimony is found credible as it is consistent with the circumstances of his service.  He said he witnessed this event while attempting to take-off in a plane he was piloting in Vietnam.  The Veteran's personnel records indicate the Veteran was a pilot in Vietnam.  The JSSRC memorandum from October 2010 also confirms the Veteran's service was consistent with his claimed stressor.  Finally, the Board notes the Veteran's statements regarding the event have remained consistent and unaltered throughout the course of his appeal.  Therefore, the Board finds that there is not clear and convincing evidence that the claimed stressor event did not occur, and that the Veteran's service was consistent with circumstances of the event. 

Thus, resolving all doubt in the Veteran's favor, the evidence establishes that the Veteran's is entitled to service connection for his acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


ORDER

The withdrawn claim of entitlement to a rating excess of 10 percent for residuals of a CVA is dismissed.

Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD) is granted.


	(CONTINUED ON NEXT PAGE)


REMAND

The Veteran testified at his hearing in June 2016 that his service-connected diabetes had worsened since his last VA examination for the condition in February 2008.  The Veteran stated that his condition required a restricted diet and limited his activities.  He also said that his diabetes had resulted in the separately compensable conditions of peripheral neuropathy and erectile dysfunction.  The conditions are supported by treatment records from the Methodist Health Center and St. Frances Hospital.  VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse.  Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).  Given this allegation of worsening and the nearly 8 years that have elapsed since the Veteran's last VA examination for this condition, a contemporaneous VA medical examination is warranted.  

Additionally, a new examination is required for the Veteran's CAD.  The last examination for the Veteran's CAD was in June 2010.  The record indicates the Veteran's condition has changed and is possibly worse since then.  Records from the Methodist Health Center indicate the Veteran suffered a myocardial infarction in May 2013.  Additionally, records from St. Frances indicate the Veteran has had a catheterization in February 2014.  The Board also notes that a stress test performed in July 2016 at the Stern Cardiovascular Foundation indicated the Veteran suffered from fatigue and exhaustion after fewer than 3 METS during a stress test, but that the results were considered non-diagnostic.  Given that the medical records indicate multiple cardiac-related events have taken place since the last VA examination for the Veteran's CAD and his present symptomatology is unclear, a contemporaneous VA medical examination is warranted. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  Obtain any updated VA treatment records and associate them with the claims file.
2.  Afford the Veteran the appropriate VA examination to determine the current nature and severity of his service connected diabetes mellitus.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  

The examiner should describe in detail all symptomatology associated with this disability.  The examiner should also provide information as to the functional impairment caused by the Veteran's diabetes mellitus.  The examiner's report should also describe any related conditions, such as peripheral neuropathy and erectile dysfunction 

3.  Afford the Veteran the appropriate examination to determine the current nature and severity of his CAD.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  

The examiner should describe in detail all symptomatology associated with this disability.  The examiner should also provide information as to the functional impairment caused by the disability.  

4.  After ensuring that the requested actions are completed, the AOJ should take any other development actions deemed warranted and readjudicate the claims on appeal.  If any benefit sought is not fully granted, the AOJ must provide the Veteran and his representative a Supplemental Statement of the Case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


